Citation Nr: 0014374	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  96-29 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether the veteran's action in discharging his weapon in 
his living quarters, which resulted in injuries to fellow 
Marines in an adjoining tent, constituted willful misconduct.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel



INTRODUCTION

The veteran had active military service from April 1963 to 
April 1967, including service in Vietnam.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case, regarding 
service connection for PTSD, arises from a December 1995 
decision, with which the veteran expressed his disagreement 
later that month.  A statement of the case was issued in 
March 1996, and the appeal was perfected upon the receipt at 
the RO of a VA Form 9 (Appeal to Board of Veterans' Appeals) 
in May 1996.  A supplemental statement of the case was issued 
in May 1997, after which the case was forwarded to the Board 
in Washington, DC.  In December 1997, the Board remanded the 
matter to the RO for additional development.  In February 
2000, another supplemental statement of the case was issued, 
and the matter has since been returned to the Board.  

The issue concerning willful misconduct is discussed in the 
Remand portion of this decision.  

FINDING OF FACT

The veteran in this case, who served in Vietnam, has been 
diagnosed by VA medical personnel to have PTSD, on the basis 
of his experiences in Vietnam.  


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of service 
connection for PTSD. 38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Although the Board previously remanded the veteran's claim of 
service connection for PTSD, we did so without explicitly 
addressing whether that claim was well grounded.  We do so 
now.  

The threshold question to be addressed in any claim is 
whether it is well-grounded.  38 U.S.C.A. § 5107 (West 1991); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If it is not, 
the claim must fail and there is no further duty to assist in 
its development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990). Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 
2348 (1998), Morton v. West, 12 Vet.App. 477, 480 (1999). 

In order for a claim for PTSD to be well grounded, the 
veteran must submit medical evidence of a current disability, 
lay evidence (presumed to be credible at this stage of the 
claim) of an in-service stressor, and medical evidence of a 
nexus between service and the current PTSD disability.  Cohen 
v. Brown, 10 Vet.App. 128 (1997).

In this case, the veteran contends that he developed PTSD as 
a result of his experiences in Vietnam.  These experiences 
included, among others, the veteran's participation in 
combat; and being required to identify the remains of a close 
friend. A review of the available VA medical records includes 
numerous outpatient records on which the veteran is diagnosed 
to have PTSD.  Of those which reflect the stressful events 
believed to have precipitated that disorder, several show it 
was the loss of the veteran's friend, whose remains he had to 
identify, as among those events which caused him to develop 
PTSD. 

Since there is medical evidence of the claimed disability, 
evidence of an in-service stressor or stressors (i.e., the 
veteran's accounts, which are presumed credible at this stage 
of the claim), and medical evidence of a nexus between the 
veteran's service and PTSD, he has submitted a well-grounded 
claim of service connection for PTSD.

In addition to the evidence mentioned above, the Board 
observes that, when we last addressed this claim, there was 
other medical evidence, which suggested that the veteran's 
PTSD arose from an incident in which he injured other Marines 
by discharging his M-14 rifle in his living quarters.  The 
RO, however, had previously entered an Administrative 
Decision, finding that the shooting incident was outside the 
the line of duty.  As a result, it was determined that an 
award of service connection for PTSD based upon that event 
was precluded.  In our December 1997 Remand, we requested 
some additional medical development regarding the question of 
which stressors were considered to have caused PTSD.  In 
addition, in the Introduction to our December 1997 Remand, we 
also referred to the RO, for additional procedural 
development, the matter regarding the Administrative Decision 
made with respect to line-of-duty/willful misconduct.  As 
will be explained below, both of these issues will again have 
to be returned to the RO for further action. 

ORDER

To the extent that the veteran's claim for service connection 
for PTSD is well grounded, thereby giving rise to a duty to 
assist in its development, the appeal is granted.

REMAND

It has been determined, above, that the veteran has presented 
a well-grounded claim of service connection for PTSD.  
However, once a PTSD claim has been determined to be well 
grounded, it does not necessarily mean the claim will be 
granted.  As previously indicated, one of the stressful 
events the veteran contends caused PTSD was the occasion when 
he discharged his M-14 rifle in his living quarters, and 
wounded two Marines in an adjoining tent.  Medical evidence 
also appears to show that those treating and examining the 
veteran believe that it was this event that triggered the 
onset of the veteran's PTSD.  Service personnel records 
confirm the occurrence of the incident, and that the veteran 
was tried and convicted, by Special Court Martial, of charges 
stemming therefrom.  As noted, the RO, in March 1996, entered 
an Administrative Decision in which it was determined that 
the veteran's actions in this regard were the product of his 
own willful misconduct, and that this stressor did not occur 
in the line of duty.  As such, it could not provide a basis 
upon which to award service connection for PTSD.  

Thereafter, in June 1996, the RO received a VA Form 9 from 
the veteran's representative, in which he expressed 
disagreement with the RO's conclusion regarding this line of 
duty determination.  The claims file before us, however, does 
not reflect that the veteran was provided a statement of the 
case regarding that issue, and, therefore, he has not been 
given the opportunity to perfect an appeal with respect to 
it.  [As set forth in the Introduction, a perfected appeal to 
the Board of a particular decision entered by a Department of 
Veterans Affairs regional office consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).]

Assuming it is the veteran's desire to pursue an appeal of 
that matter, the issuance of a statement of the case must be 
accomplished in order for the Board to acquire jurisdiction 
over it.  See Godfrey v. Brown, 7 Vet.App. 398 (1995), 
wherein the Court held that, where a claim has been placed in 
appellate status by the filing of a notice of disagreement 
and it does not appear that the RO has acted upon it, the 
Board must remand the claim to the RO for preparation of a 
statement of the case as to that claim, lest the claimant be 
denied the opportunity to perfect an appeal as to the issue 
in dispute.  Accordingly, it will be necessary for the Board 
to remand this matter concerning the veteran's actions in 
wounding fellow Marines, to the RO for preparation of a 
statement of the case in order to provide the veteran with 
the opportunity to perfect an appeal regarding it.

In addition to safeguarding the veteran's procedural rights 
by remanding the foregoing matter concerning the willful 
misconduct determination, a final decision regarding this 
question is also obviously necessary before a final decision 
may be entered with respect to the veteran's claim for 
service connection for PTSD.  This is because, as mentioned 
above, the evidence currently reflects that the in-service 
event that is apparently believed to have caused the veteran 
to develop PTSD was this shooting incident wherein the 
veteran's actions resulted in injuries to other Marines.  
Therefore, were it ultimately determined the veteran's 
actions did not constitute willful misconduct, it appears 
that a reasonable basis would have been presented to 
establish service connection for PTSD.  In view of this, 
these claims are considered inextricably intertwined, and a 
final determination regarding the veteran's PTSD claim must 
wait until a final determination is made with respect to the 
willful misconduct/line-of-duty determination.  See Henderson 
v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. 
Derwinski, 1 Vet.App. 180 (1991), for the proposition that, 
where a decision on one issue would have a "significant 
impact" upon another, and that impact in turn could render 
any review of the decision on the other claim meaningless and 
a waste of appellate resources, the two claims are 
inextricably intertwined.

Furthermore, at the same time that the evidence suggests that 
it was the shooting incident which caused the veteran to 
develop PTSD, there is also some evidence of record which 
suggests that other incidents from service might have 
precipitated the onset of that disorder.  These include the 
veteran's participation in combat, (indicated by his award of 
the Combat Action Ribbon), and the occasion when he had to 
identify the remains of a friend (as yet, unconfirmed).  In 
connection with our prior (December 1997) Remand, the Board 
asked that the physician who had last examined the veteran be 
requested to provide an opinion as to whether any events, 
other than the veteran's shooting the two other Marines, were 
sufficient to produce his PTSD.  Owing to perhaps some 
imprecision in the question the examiner was asked, the 
response received, in October 1998, was also not entirely 
clear.  In view of that, and since it has now been 
approximately five years since the veteran was examined in 
this regard for VA purposes, another examination of the 
veteran would be appropriate, the report of which should 
include an opinion regarding the nature of any stressor(s) 
considered to have caused the veteran to develop PTSD, with 
discussion of any current symptoms of that disorder which he 
may now be exhibiting.  

Moreover, since there are also some medical records that 
suggest it was the veteran's role in identifying the remains 
of a friend which caused him to develop PTSD, and the name 
and date of casualty of this person is known (i.e., Raymond 
Widmann; July 4, 1966), an attempt to verify the 
circumstances of the death of
Mr. Widmann, as well as the veteran's proximity to it, should 
be undertaken.

Under the circumstances described above, this case is 
remanded to the RO for the following:  

1.  The RO should issue a statement of the case to 
the veteran, addressing the claim concerning 
whether the occasion when he discharged his rifle, 
resulting in injuries to fellow Marines, 
constituted willful misconduct and took him out of 
the line of duty.  The veteran should also be 
advised that, if he wishes the Board to address 
this issue, he must submit a timely substantive 
appeal, in response to the statement of the case, 
regarding that claim.

2.  The RO should ask the veteran to identify those 
places at which he has received treatment for PTSD 
since 1998.  After obtaining the veteran's 
response, as well as any necessary authorization, 
the RO should attempt to obtain and associate with 
the claims file, copies of the records of the 
treatment the veteran identified.  In any case, the 
RO should attempt to obtain, and associate with the 
claims file, copies of records of any outpatient 
treatment the veteran has received for PTSD since 
1998, from the VA facility in Canandaigua, New 
York.  

3.  The RO should contact the National Personnel 
Records Center, or other appropriate organization, 
and request information concerning the 
circumstances of the death of Raymond Widmann, who 
was born July 17, 1947, and whose date of casualty 
was July 4, 1966, including the unit to which he 
was assigned at the time, and the location at which 
his death occurred.  

4.  Next, the veteran should be scheduled for a VA 
psychiatric examination.  (If the physician who 
examined the veteran in June 1995 is available, 
attempts should be made to have this person conduct 
the examination.)  In this regard, any indicated 
special studies or tests should be accomplished, 
and if the veteran is found to have PTSD, the 
examiner should express an opinion for the record 
identifying the stressor(s) from the veteran's 
military service which is (are) linked to any 
diagnosed PTSD.  In particular, the examiner should 
state whether any stressor, other than the incident 
when the veteran shot two American soldiers, is, by 
itself or in combination with any other event, 
except for the incident when the veteran shot two 
American soldiers, sufficient to produce this 
veteran's PTSD.  If an event or events, other than 
the incident when the veteran shot two fellow 
soldiers, is considered sufficient to produce this 
veteran's PTSD, that event, or those events, should 
be described.  A complete rationale for any opinion 
expressed, with reference to supporting records, 
should be provided.  In the event the examiner 
finds that the veteran does not have PTSD, he or 
she should reconcile that conclusion with any 
medical records indicating otherwise.  The claims 
folder and a copy of this Remand must be made 
available to the examiner prior to the examination, 
in order that he or she may review pertinent 
aspects of the veteran's service and medical 
history.  A notation to the effect that this record 
review took place should be included in the 
examination report.

5.  Upon completion of the above, the RO should 
review the evidence, and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete appropriate corrective action should be 
taken.  

6.  Thereafter, the RO should readjudicate its 
determination regarding the veteran's attempt to 
establish service connection for PTSD.  If this 
claim continues to be denied, the RO should furnish 
the veteran, and his representative, a supplemental 
statement of the case, which addresses all the 
evidence added to the record since the February 
2000 supplemental statement of the case was issued.  
They should then be given an opportunity to respond 
before the case is returned to the Board.  

By this Remand, the Board intimates no opinion as to the 
ultimate outcome of this case, and although the veteran need 
take no action unless otherwise notified, he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 



